Order entered November 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00234-CR

                             JOHN HENRY WILSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-55608-S

                                            ORDER
       On September 19, 2013, this Court ordered the Dallas County District Clerk to file a

supplemental clerk’s record containing a cost bill and accompanying documents. When the

supplemental record was not filed by October, 14, 2013, this Court again ordered the Dallas

County District Clerk to file a supplemental clerk’s record containing a cost bill and

accompanying documents. To date, the Dallas County District Clerk still has not filed the

supplemental clerk’s record containing the cost bill and accompanying documents.

       Accordingly, this Court ORDERS Gary Fitzsimmons, Dallas County District Clerk, to

file by NOVEMBER 21, 2013 a supplemental clerk’s record containing a detailed itemization of

the costs assessed in this case, including but not limited to, specific court costs, fees, and court

appointed attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001,
the cost bill shall be signed by the officer who charged the cost or the officer who is entitled to

receive payment for the cost. We further ORDER that the supplemental clerk’s record include a

document explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

       If the Court does not receive the supplemental clerk’s record by the date specified, the

Court will utilize the available remedies to obtain the supplemental clerk’s record, including

ordering that Gary Fitzsimmons show cause why he should not be held in contempt for not

complying with this Court’s order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.



                                                     /s/    LANA MYERS
                                                            JUSTICE